Sophocles said that all mankind is subject to error. We 
are gathered here in this Assembly in order to limit the 
scope of those errors and to ensure respect for the 
mandate of the United Nations. My Government fully 
agrees with the objectives and ideas expressed by 
President Nicolas Sarkozy as President of the European 
Union (see ).  
 There is much that remains to be done and many 
obstacles to be overcome: armed conflict, hunger, 
poverty, environmental degradation, terrorism, 
organized crime, human trafficking, lack of respect for 
human rights and the abuse of power. All these things 
threaten what we wish to build in the United Nations: a 
community of States that enjoys progress, peace and 
prosperity.  
 Add the economic crisis the world faces now to 
those scourges, and it becomes difficult not to see the 
future as dark and menacing. As the poet Yeats 
described, we live in a world where 
(spoke in English) 
“The best lack all conviction, while the worst are 
full of passionate intensity.” 
(spoke in French) 
 During this critical period, every country must 
make a choice: either to focus solely on its own limited 
interests and promote nationalistic ends in order to 
distract people’s attention from danger throughout the 
world, or to look outwards, to open its mind and 
borders and to commit to warning people that the only 
way to face threats successfully is to do so together. 
 The history of Greece and the character of the Greek 
people are such that we have chosen the second path. It 
was in ancient Greece that society for the first time 
developed those ideals that are cherished today by free 
people throughout the world: democracy, equality and 
individual rights. More recently, we have lived through 
several wars, poverty and deprivation. Nevertheless, we 
endured, and we have been able once again to grab hold 
of the ideas that we were the first to profess. 
 We have not forgotten, however, what it is like to 
feel fear and need. This is why we will continue to 
work closely with all States, organizations and 
institutions to ensure that all people can live in security 
and can prosper and thrive. 
 The United Nations must be at the helm of this 
effort. In order to play its role efficiently, the United 
Nations needs increased support from us all, 
particularly in its efforts to develop and improve. 
Discussions about Security Council reforms and the 
need to breathe new life into the General Assembly 
have been going on for far too long. We hope that, 
starting at this session, today, concrete measures will 
be adopted to reach our objective. 
(spoke in English) 
 This year we celebrate the sixtieth anniversary of 
the Universal Declaration of Human Rights. 
Unfortunately, gross violations of human rights persist 
throughout the world, and we Member States need to 
redouble our efforts to reduce them. The Human Rights 
Council could be a powerful force in that struggle, and 
Greece has decided to become a candidate for 
membership for the term beginning in 2012. We ask for 
the Assembly’s support and trust. 
 Along with protecting human rights, the United 
Nations must strengthen its efforts to alleviate the bitter 
poverty that still grips many parts of the world. We need to 
increase trade for development, and we regret the lack 
of progress in the Doha Round. In 2000, we agreed on 
the Millennium Development Goals (MDGs), probably 
the most ambitious development project ever 
undertaken by man. In terms of time, we are halfway 
there. Yet a lot remains to be done. The progress 
achieved so far is jeopardized by higher prices, 
particularly for food and oil, and the global economic 
slowdown. Our success will be judged primarily in 
Africa. 
 We believe that one way to help jumpstart 
development in Africa is to involve women in the 
economy more extensively. Providing entrepreneurial 
  
 
08-53129 22 
 
opportunities to women at local, national and regional 
levels will allow them to strengthen their role in 
society, increase their involvement in education and 
ultimately allow them to play a more active part in 
decision-making. As the French social theorist Charles 
Fourier said more than 200 years ago, “The extension 
of women’s rights is the basic principle of all social 
progress.” 
 The challenge of climate change, if not addressed, 
threatens not only the MDGs but also the economic and 
social stability of our world. We have to achieve, in 
2009, a new, truly global agreement with ambitious, 
binding mitigation targets. We also need a much 
stronger effort on adaptation, where there is a huge 
deficit between the needs and the actual financing 
provided. That deficit is exacerbated by the fact that no 
matter what we do, we are locked in for significant 
climate change in the next three to four decades, which is 
going to especially affect the less developed countries. It is 
an unjust reality that those that are least to blame for the 
creation of the problem are to suffer most. 
 Greece is moving to face this challenge. We have 
signed, this week in New York, agreements with the 
African Union and the Caribbean Community for 
the funding of adaptation projects, and we plan to do 
the same with the Alliance of Small Island States, 
providing a total of €20 million for the next four years. 
One might argue that this is just a drop in the adaptation 
bucket. It is, however, a drop in an empty bucket. 
 Migration is a critical element in the development 
of neglected regions, and the United Nations High-
level Dialogue on International Migration and 
Development has taken the lead in dramatizing the 
link. By hosting the third Global Forum on Migration 
and Development in the fall of 2009, Greece aims to 
provide a platform on which to explore solutions and 
initiatives for the benefit of all countries and especially 
for the immigrants themselves. 
 As heartbreaking as the suffering of immigrants 
and refugees often is, nothing can compare to the 
misery involved in human trafficking. Young women 
who leave their homes in search of a better livelihood 
are exploited, brutalized and forced into a life of 
unspeakable depravity by the traffickers in human 
misery who are involved in the international sex trade. 
I say it is time for the international community to say 
“Enough!” I urge all the members of the United 
Nations to begin working together forcefully to put an 
end to this blight on human dignity. 
 Along with protecting the weak and vulnerable, 
the United Nations has the responsibility to act 
forcefully and to protect the world from the kind of 
fanaticism and extremism that cripples any social 
programme. Terrorism poses a major threat to the 
security of our countries, to the stability of our 
democratic societies and to the rights and freedoms of 
our citizens. Around the world, whether in Afghanistan 
or Pakistan, Iraq or Yemen, the international 
community must show its strong commitment to 
combating terrorism while protecting human rights and 
the rule of law. 
 On regional security, Greece is preparing to 
assume the chairmanship of the Organization for 
Security and Cooperation in Europe (OSCE) next 
January. The OSCE — the world’s largest regional 
security organization — can be a forum for frank and 
fruitful talks on security issues and can contribute 
effectively to such crucial concerns as early warning, 
conflict prevention, crisis management and post-
conflict rehabilitation. Finland, the current Chair, has 
made a major effort to promote positive discussions 
among the OSCE States, and Greece intends to 
continue that policy and try to resolve outstanding 
issues. 
 The crisis in South Ossetia has created a volatile 
situation that affects stability in all the South Caucasus 
and has exacerbated international tension. Greece’s 
position on that crisis is rooted in the principles that 
have always guided our foreign policy — peaceful 
settlement of disputes and respect for the sovereignty, 
independence and territorial integrity of States. In both 
the European Union (EU) and NATO, we supported the 
six-point agreement that helped end conflict in the 
area, but we are anxious to see measures that will 
alleviate the anger and mistrust that now pervade the 
region. 
 In the broader Middle East, the Israeli-Palestinian 
conflict is at the root of most of the problems, and the 
region requires a comprehensive and lasting solution. 
I think that we all agree that the peace process 
relaunched last year at the Annapolis conference has 
the potential to achieve tangible results and merits the 
strong support of all of us. 
 In Lebanon, we welcome the presidential 
election, the formation of the National Unity 
4
3
 
 
23 08-53129 
 
Government and the resumption of the national 
dialogue. Lebanon’s sovereignty and territorial 
integrity should be respected, in conformity with the 
relevant Security Council resolutions. 
 Turning to our immediate neighbourhood, Greece 
is committed to a South-Eastern Europe where all 
countries belong to the European and Euro-Atlantic 
families. We were as pleased to welcome Croatia and 
Albania to NATO a few months ago as we were to 
welcome Bulgaria and Romania to the European Union 
last year. We have been encouraged also by the recent 
developments in Serbia, a country which grows closer 
to Europe every day. 
 In the same spirit, we agree with our NATO allies 
and European Union partners that invitations to the 
former Yugoslav Republic of Macedonia should be 
extended when a mutually acceptable solution is 
reached on the name issue. Greece will continue to be 
guided by the letter and the spirit of Security Council 
resolutions 817 (1993) and 845 (1993) on that issue, 
and I want to take this opportunity to express our 
appreciation to the Secretary-General and his Personal 
Envoy, Mr. Matthew Nimetz, for their commitment and 
their tireless efforts to settle the dispute. 
 The new reality of Kosovo requires continued 
attention from the international community. The United 
Nations Interim Administration Mission in Kosovo has 
done a good job providing security for Kosovo’s 
population, and its successor, the European Union Rule 
of Law Mission Kosovo, should assume its 
responsibilities as soon as possible. 
 Beyond the Western Balkans, Greece continues 
taking fruitful initiatives in the spirit of international 
law and the United Nations Charter to broaden and 
strengthen cooperation with Turkey. We are convinced 
that modern Turkey, with a clear European orientation, 
will add to the stability of our region. We therefore 
support the European aspirations of Turkey as it moves 
to meet the prerequisites set out in the negotiating 
framework of the European Union. But words must be 
matched with deeds. The principles of good-
neighbourly relations and peaceful settlement of 
disputes with other nations are essential preconditions. 
Yet 34 years after the 1974 invasion of Cyprus, a 
sovereign United Nations and European Union member 
State, Turkey continues to occupy over one third of the 
island’s territory with nearly 40,000 troops. That 
unacceptable situation is a flagrant violation of 
international law, a threat to the security and welfare of 
Greek Cypriots and Turkish Cypriots alike, and a 
serious obstacle to the stabilization of the region. 
 Greece has consistently supported Cyprus in its 
natural and justified desire to see the withdrawal of all 
occupation forces as part of a settlement for its 
reunification as a bizonal, bicommunal federation with 
intercommunal equality, a single sovereignty, a single 
citizenship and a single international persona. Relevant 
United Nations resolutions and principles exist to 
provide the framework for a mutually acceptable 
solution. 
 We thus welcomed the recent decision by Cypriot 
President Dimitris Christofias and Turkish Cypriot 
leader Mehmet Ali Talat to resume negotiations under 
the auspices of the Secretary-General. We believe that 
a viable solution can be achieved by the Cypriots 
themselves through negotiations between the two 
communities without artificial deadlines and 
arbitration. We shall continue to do everything possible 
to facilitate a settlement, and we hope that Turkey will 
also demonstrate flexibility and goodwill towards that 
end. 
 As is obvious to all of us, the United Nations is 
once again beset by a host of troubles that will require 
the patience of Job to endure and the strength of 
Hercules to confront. As individual States, we have no 
hope of marshalling the strength to contemplate, let 
alone battle, the dangers facing us. But together, 
through the United Nations, we can find the resolve not 
only to confront those awesome challenges but to 
subdue the threat that they pose for humankind. 